NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 16-50351
                                                     16-50352
                Plaintiff-Appellee,
                                                D.C. Nos. 2:97-cr-00009-PA
 v.                                                       2:07-cr-00619-PA

ROBERT MICHAEL SALAZAR,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    Percy Anderson, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      In these consolidated appeals, Robert Michael Salazar appeals from the

district court’s judgment and challenges the 20-month concurrent sentences

imposed upon revocation of supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Salazar contends that the district court procedurally erred by relying on facts

not supported by the record in imposing an above-Guidelines sentence, and by

failing to explain the sentence adequately. We review for plain error, see United

States v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude

that there is none. The record does not support Salazar’s argument that when

imposing the sentence, the district court relied on an assumption that Salazar was

driving under the influence. Rather, the record reflects that the district court

considered Salazar’s history of drug use, which was well documented in the

record, and sufficiently explained its determination that an above-Guidelines

sentence was warranted. See United States v. Carty, 520 F.3d 984, 992 (9th Cir.

2008) (en banc).

      AFFIRMED.




                                           2                          16-50351 & 16-50352